PER CURIAM.
Appellant-defendant, Daniel Arthur Blackburn, seeks review of trial court’s order of revocation of probation and entry of sentence.
Appellant contends that to deny him the opportunity to examine the report of the Probation and Parole Commission at the probation revocation hearing deprives him of the right to cross-examine and confront witnesses. A probation revocation hearing is an informal proceeding to satisfy the court that the terms of the suspended sentence have or have not been violated. McNeely v. State, Fla.App.1966, 186 So.2d 520. The report given by the Probation and Parole Commission is for the confidential use and consideration by the court and is not a public document. Appellant’s contention is without merit. Martino v. State, Fla.App.1968, 215 So.2d 495. Morgan v. State, Fla.App.1962, 142 So.2d 308.
The order revoking the probation and entering sentence is affirmed.
Affirmed.